Citation Nr: 0108368	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the T3 vertebra, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
lumbar spine injury with degenerative changes, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1974 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied an evaluation in excess of 
10 percent for residuals of a thoracic and lumbar spine 
injury and which denied entitlement to a TDIU.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in April 2000 for further development.

In consideration of additional medical evidence associated 
with the claims file pursuant to the remand, the RO increased 
compensation for the veteran's spinal disability.  The RO 
also recharacterized the veteran's spinal disability as two, 
separately rated disorders.  Accordingly, the increased 
rating issues on appeal here now are as they appear on the 
title page of this decision.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claim, the RO returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the T3 vertebra are manifested by no more than severe 
limitation of dorsal spine motion at times of pain flare-ups.

2.  The veteran's service-connected residuals of a lumbar 
spine injury with degenerative changes are manifested by X-
ray confirmation of degenerative changes and no more than 
slight limitation of motion.

3.  The veteran has completed high school and one year of 
college, additional special training as commercial truck 
driver, at least six years of postservice work experience, 
including as a long- and short-haul truck driver and as an 
employee of a telephone messaging company, Wells Fargo, the 
United Parcel Service and the Red Cross, and she was 
gainfully employed at the time of her October 2000 VA 
examination.

4.  The veteran is service connected for a total hysterectomy 
with removal of the ovaries evaluated as 50 percent 
disabling, for residuals of a fracture of the T-3 vertebra 
evaluated as 20 percent disabling, and for residuals of a 
lumbar spine injury with degenerative changes evaluated as 10 
percent disabling, for a total combined evaluation of 60 
percent.

5.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude her from obtaining or 
maintining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the T3 vertebra have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.59, 4.71a, 
Diagnostic Code 5285 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a lumbar spine injury with degenerative 
changes have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 
4.59, 4.71a, Diagnostic Code 5010 (2000).

3.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a fracture of the T-3 vertebra 
and for residuals of a lumbar spine injury with degenerative 
changes because the disorders are more disabling than 
contemplated by the currently assigned disability ratings.  
She also contends that her service-connected disabilities 
render her unemployable.

VA has met its duty to assist the veteran to develop of these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and a Supplemental SOC including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, including reports of VA examinations during the 
pendency of this matter, and other records, which the veteran 
may have identified as pertinent to the claims.

Evaluation of spinal disabilities

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for a single spinal 
disorder characterized as residuals of thoracic and lumbar 
spine injuries by a February 1995 rating decision which also 
assigned a 10 percent disability rating pursuant to DC 5010.  
Upon review of SMRs, October 1996 VA X-rays, a January 1997 
VA spine examination report and VA treatment records from 
February 1995 to October 1997, the February 1998 RO decision 
reaffirmed the 10 percent evaluation pursuant to the same DC.  
In October 2000 the veteran underwent another VA spinal 
examination after which the RO recharacterized and rerated 
the veteran's spinal disability.  In January 2001 the RO 
determined that the veteran should be service connected for 
residuals of a fracture of the T-3 vertebra, rated as 20 
percent disabling pursuant to DC 5285, and for residuals of a 
lumbar spine injury, rated as 10 percent disabling pursuant 
to DC 5010.  Both reratings were effective back to the date 
of the veteran's initial increased rating claim.

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when a 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to demonstrated 
pain or weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
1995).

Residuals of a fracture of the T3 vertebra

VA examination in October 2000 confirmed residuals of a 
compression fracture of the T3 vertebral body with continued 
symptoms in the T3 radicular area.  The veteran informed the 
examining physician that she was not undergoing back 
treatment and had not lost work time because of back 
discomfort over the prior year.  She also reported backache, 
back pain upon motion in some directions and back discomfort 
when she drove.  Findings included no obvious spinal 
deformity except for a mild widow's hump over C7-T1, legs of 
equal length, absence of a limp, normal lumbar and thoracic 
sensation, active and equal deep tendon reflexes and normal 
muscle strength and motion in all extremities, full and 
complete range of thoracic spinal motion including flexion, 
extension and movement side-to-side.  X-rays disclosed 
evidence of a compression fracture of the third thoracic 
vertebral body with about 50 percent compression.  The 
examining physician also estimated that pain flare-ups 
limited thoracic flexion and extension by 15 degrees each.

Under 38 C.F.R. § 4.71a, DC 5285, pertaining to residuals of 
a vertebral fracture, a 100 percent disability rating is 
appropriate for cord involvement, requiring complete bed 
confinement or the need for a long leg brace, requiring VA 
consideration of special monthly compensation, and with 
lesser involvement to be rated for limited motion or nerve 
paralysis; a 60 percent disability rating is appropriate for 
a disorder without cord involvement but with abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the disability rating depends upon definite limited motion or 
muscle spasm for which 10 percent is added for demonstrable 
vertebral deformity.

Under 38 C.F.R. § 4.71a, DC 5291, pertaining to the dorsal 
spine, a 10 percent evaluation is warranted for severe or 
moderate limitation of motion and slight limitation of motion 
is noncompensable.

In consideration of the foregoing the Board finds that the 
evidence supports a rating of no more than 10 percent under 
DC 5285 for the veteran's thoracic spine disorder.  Because 
there is no evidence that residuals of her spinal fracture 
include cord involvement or require complete bed confinement 
or the need for a long leg brace, limited motion or nerve 
paralysis, or abnormal mobility requiring a neck brace, a 
higher rating is not appropriate under this DC.  In addition, 
medical evidence demonstrates about 15 degrees of limitation 
of thoracic spine flexion and extension due to pain flare-
ups.  Even if this additional limitation were properly to be 
characterized as severe, it supports no more than an 
additional 10 percent disability rating under DC 5291.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 206-
207.  Therefore, the Board finds that the evidence supports a 
disability rating of no more than 20 percent for residuals of 
a fracture of the veteran's T3 vertebra.  There are no other 
DCs pursuant to which a higher rating is appropriate.

Residuals of a lumbar spine injury

In addition to those aspects of the October 2000 VA 
examination discussed above, the examination report also 
includes what appear to be inconsistent findings pertaining 
to the veteran's lumbar spine.  While the report notes full 
range of motion of the veteran's lumbar spine it also 
measured lumbar motion as 40 degrees flexion, 35 degrees 
extension and bilateral bending with unobstructed bilateral 
rotation.  There is no finding of lumbar spinal pain upon 
motion or flare-ups.  A contemporaneous X-ray disclosed 
minimal degenerative changes with slight narrowing of the L5-
S1 disc space.

Under 38 C.F.R. § 4.71a, DC 5010, pertaining to arthritis due 
to trauma, this disorder must be established by X-ray 
examination and rated as for degenerative arthritis.

Under 38 C.F.R. § 4.71a, DC 5003, pertaining to degenerative 
arthritis (hypertrophic or osteoarthritis), this disorder 
must be established by X-ray examination and rated under the 
DC appropriate for limitation of motion of the affected 
joints.  If limitation of motion of the affected joints is 
noncompensable, a 10 percent rating is warranted for each 
major joint or group of minor joints to be combined, not 
added under this DC.  Limitation of motion shall be confirmed 
by objective findings including swelling, muscle spasm, 
painful motion and the like.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted for 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations; a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  These ratings are not to be combined with 
ratings pertaining to limitation of motion.

Under 38 C.F.R. § 4.71a, DC 5292, pertaining to limitation of 
lumbar spine motion, a 40 percent disability rating is 
warranted for severe limitation, a 20 percent disability 
rating is warranted for moderate limitation, and a 10 percent 
rating is warranted for slight limitation.

In consideration of the foregoing the Board finds that the 
evidence cannot support a rating in excess of 10 percent 
under any DC applicable to the veteran's lumbar spine 
disorder.  Even assuming that the ambiguous medical evidence 
shows sufficient current limitation of lumbar spinal motion 
to support a compensable rating, the limitation is no more 
than slight, thereby warranting no more than a 10 percent 
rating under DCs 5010 and 5292.  Assuming the limitation of 
the veteran's lumbar motion does not reach a noncompensable 
level under 5292, no more than a 10 percent rating is 
available under DC 5010.  Other rating provisions are 
inapplicable because there is no evidence of additional 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. at 206-207.  There are no other 
DCs pursuant to which a higher rating is appropriate.

Conclusion

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the T3 vertebra and in excess of 
10 percent for residuals of a lumbar spine injury with 
degenerative changes.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or her lawyer requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

A total disability rating based upon individual 
unemployability

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not age or impairment caused 
by nonservice-connected disabilities.  38 U.S.C.A. §§ 3.341, 
4.16, 4.19 (2000).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (2000).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

Review of the record discloses that the veteran currently is 
service connected for a total hysterectomy with removal of 
the ovaries evaluated as 50 percent disabling, for residuals 
of a fracture of the T3 vertebra evaluated as 20 percent 
disabling, and for residuals of a lumbar spine injury with 
degenerative changes evaluated as 10 percent disabling, for a 
total combined evaluation of 60 percent.

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because her properly 
rated service-connected disorders constitute a total 
disability of less than 70 percent.  See the Combined Ratings 
Table at 38 C.F.R. § 4.25, Table I.  In April 2000 the Board 
determined that the appropriate rating for the veteran's 
gynecological disorder was 50 percent.  There is no support 
for assigning a higher disability rating for this disorder 
because no additional evidence pertaining to this disorder 
has been associated with the claims file after the Board's 
decision.  The Board discusses at length appropriate ratings 
for the veteran's back disorders in the first part of this 
decision.  In consideration of the foregoing, the Board finds 
that the veteran's service-connected disorders are properly 
rated so that she is not entitled to a TDIU under a schedular 
analysis.

Neither is the veteran entitled to a TDIU under an 
extraschedular analysis.  The records show the veteran's 
educational attainment and an occupational background clearly 
are satisfactory for employment purposes.  Her December 1996 
TDIU application shows that she completed high school, one 
year of college and additional special training as a 
commercial truck driver.  More fundamentally, the Board finds 
that the evidence demonstrates that the veteran is neither 
unemployable nor unemployed.  Indeed, her application form 
lists uninterrupted employment since her separation from 
service.  Thereafter, the veteran has reported to VA health 
care professionals that she continued working at 
organizations including Wells Fargo, the United Parcel 
Service and the Red Cross, where she acknowledged employment 
at the time of her October 2000 VA spine examination.  Except 
for her own claim, there is no medical or other evidence 
associated with the claims file confirming that the veteran 
is or has been unemployed or unemployable due to service-
connected disorders for another reason.  However, because the 
veteran is without medical training or expertise, her 
statements alone cannot constitute competent evidence of 
unemployability due to service-connected disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); ); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993) (holding 
that lay persons are not competent to offer medical 
opinions).  Based upon the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU and that the benefit of the 
doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2000); VCAA; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

A rating in excess of 20 percent for residuals of a fracture 
of the T3 vertebra is denied.

A rating in excess of 10 percent for residuals of a lumbar 
spine injury with degenerative changes is denied.

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

